Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benedicto et al., (US PgPub 20110096345 as provided by the applicant).
Regarding claim 1: Benedicto discloses a method comprising: 
determining an operating state of a printing system [step 3000, the ink restrictions of the print system 1 may be determined, p0029]; 
obtaining a first Neugebauer Primary area coverage (NPac) vector having an initial set of Neugebauer Primaries (NPs), the initial set of NPs comprising a NP that is not implementable with the operating state [the Neugebauer Primaries are the possible combinations of a set of n inks ... all of a printing system's NPacs are accessible, so the full color gamut of a printing system can be addressed ... received RGB image may be mapped to CIE XYZ so that the RGB cube bijects with the NPac's convex hull in the CIE XYZ color space, p0011-0012, p0023 & p0036]; 
determining a target set of NPs on the basis of the operating state, the target set of NPs being implementable with the operating state [given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions, p0011-0012, p0030 & p0036]; and 
generating a second NPac vector having the target set of NPs [all of the different NP states of the print system 1 may be generated ... NPs that were mapped in step 340 may be re-expressed as NPacs, p0011-0012, p0029-0031 & p0036].

Regarding claim 2: Benedicto discloses the method of claim 1, wherein the initial set of NPs and the target set of NPs comprise different numbers of NPs [ink set 5 may comprise a predetermined number of inks, for example four inks which may be Cyan, Magenta, Yellow and Black (CMYK). The ink set 5 may be determined by the printer 2, wherein different printers 2 correspond to different ink sets 5, or different ink sets 5 may be applied in one printer 2 ... A convex hull of the complying NPacs may be generated so that an available NPac space of the print system 1 may be obtained, p0011, p0016, p0030-0031 & p0036].

Regarding claim 3: Benedicto discloses the method of claim 1, wherein the operating state relates to a colorant drop sequence, the colorant drop sequence defining a set of drop states of colorants used by the printing system [For example, where k=2 for a binary (or bi-level) printer, the printer is able to use either no ink or one drop of ink at a single pixel per ink channel ... for a printer comprising six different inks and the ability to place either 0, 1, or 2 drops of each ink at each halftone pixel, resulting in 36 or 729 NPs ... volume maximization may take place in N dimensions, N being defined by the number of possible ink drop states k per halftone pixel to the power of the number n of inks, p0011 & p0031].

Regarding claim 4: Benedicto discloses the method of claim 3, wherein determining the target set of NPs comprises: obtaining an intermediate set of NPs, the intermediate set of NPs being implementable with the colorant drop sequence [A large NPac volume may be generated so that a relatively large solution space is found, p0035]; and replacing a first NP in the intermediate set of NPs with a second NP on the basis of the initial set of NPs, the first NP and the second NP using different drop states in the colorant drop sequence [respective NPacs in the table 10 may be optimized for minimal ink usage. Instead of, or in addition to, minimal ink usage, the respective NPacs in the table may be optimized for other print attributes such as, but not limited to, color constancy and/or grain ... re-expressing the mapped NP states as area coverages of NPs, and (vii) sampling the convex hull in a colorimetric space, p0025-0028 & p0035-0036].

Regarding claim 5: Benedicto discloses the method of claim 1, wherein the operating state relates to a total number of NPs that the printing system is configured to handle [step 310, all of the different NP states of the print system 1 may be generated, p0029 & p0036].

Regarding claim 6: Benedicto discloses the method of claim 1, wherein the initial set of NPs are implementable with an initial operating state of the printing system, the method comprising detecting a change from the initial operating state to the operating state [the color separation table may be calculated for specific print system 1, for example for specific printers 2, ink sets 5 and/or substrates 4 ... step 300, the ink restrictions of the print system 1 may be determined. For example, the total ink limit per halftone pixel may be determined. Also, the cut-off per ink may be determined, i.e. the maximum ink drop amount for each ink may be determined per halftone pixel. In another step 310, all of the different NP states of the print system 1 may be generated ... (i) determining ink restrictions of the print system 1, (ii) generating all NP states of the print system 1, (iii) generating a convex hull of area coverages of NPs that do not exceed said ink restrictions, (vi) determining which NP states are outside of the convex hull, (v) mapping NP states that are outside of the convex hull onto the convex hull, (vi) re-expressing the mapped NP states as area coverages of NPs, and (vii) sampling the convex hull in a colorimetric space, p0020, p0029 & p0036].

Regarding claim 7: Benedicto discloses the method of claim 1, wherein generating the second NPac vector having the target set of NPs is based on a criterion of a print output of the printing system [espective NPacs in the table 10 may be optimized for minimal ink usage. Instead of, or in addition to, minimal ink usage, the respective NPacs in the table may be optimized for other print attributes such as, but not limited to, color constancy and/or grain, p0025 & p0035].

Regarding claim 8: Benedicto discloses the method of claim 1, comprising: determining a colorant-use vector of the first NPac vector, the first NPac vector using the initial set of NPs [A certain color may correspond to a certain NPac, which may be represented as a vector, p0011]; and generating the second NPac vector on the basis of the colorant-use vector of the first NPac vector, the second NPac vector using the target set of NPs [the color separation 10 may be obtained by linking NPacs to predetermined colorimetric values. In addition, further optimization may be executed for example to optimize a certain print attribute such as ink usage ... wherein the ink limit is addressed in ink vector space, and only a single ink vector per ink limit sample is determined, p0034-0036].

Regarding claim 9: Benedicto discloses the method of claim 1, comprising: obtaining a lookup table comprising NPac vectors having the initial set of NPs [received RGB image may be mapped to CIE XYZ so that the RGB cube bijects with the NPac's convex hull in the CIE XYZ color space ... the system 1 may map each of the XYZs onto an NPac. The matching NPac may be retrieved from the color separation table 10, p0023-0024]; determining, for each NP in the initial set of NPs, an area coverage metric defined by the NPac vectors in the obtained lookup table, the area coverage metric for a given NP in the initial set of NPs indicating an extent to which the given NP is used in the obtained lookup table [step 320, given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions. A convex hull of the complying NPacs may be generated so that an available NPac space of the print system 1 may be obtained. In step 330 it may be determined which of the NP states generated in step 310 are outside of the convex hull generated in step 320. In step 340, those NP states that are outside of the convex hull may be mapped onto the convex hull so as to comply with the ink restrictions determined in step 300, p0030-0031]; and determining the target set of NPs based on the area coverage metrics for the initial set of NPs [color separation table 10 may be provided, comprising NPacs optimized for minimal ink usage ... all of the different NP states of the print system 1 may be generated, p0019, p0029 & p0035-0036].

Regarding claim 10: Benedicto discloses a printing system comprising: 
a printing device to apply a print material to a print target in a printing process [printing system 1 including printer 2 may comprise a print head arranged to print on a substrate 4, p0014-0016]; 
a memory storing a color lookup table to map between color spaces, the color lookup table comprising an initial vector in area coverage space, the initial vector defining a statistical distribution of a first set of colorant combinations over an area of a halftone, the initial vector using at least one colorant combination that is not implementable with an operating state of the printing process [the Neugebauer Primaries are the possible combinations of a set of n inks [i.e. global set].  Each ink within the set may be at one of k levels for a single halftone pixel, where there are kn combinations for each ink set defining all of the possible ink configuration states that a single halftone pixel can have... A certain color may correspond to a certain NPac, which may be represented as a vector ... printing system 1 may employ an embodiment of a color separation interface and image processing system referred to as Halftone Area Neugebauer Separation (HANS) ... all of a printing system's NPacs are accessible, so the full color gamut of a printing system can be addressed ... Halftoning may be used to define a spatial arrangement of the NPs specified in the input NPac vectors ... received RGB image may be mapped to CIE XYZ so that the RGB cube bijects with the NPac's convex hull in the CIE XYZ color space, p0011-0012, p0021-0026 & p0036]; and 
a print controller to: determine a parameter of the operating state [step 300, the ink restrictions of the print system 1 may be determined, p0029]; 
derive, using the parameter, a second, different set of colorant combinations that are implementable with the operating state [given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions, p0011-0012, p0030 & p0036]; and 
update the initial vector with a different vector in the color lookup table, the different vector using colorant combinations from the second set [all of the different NP states of the print system 1 may be generated ... NPs that were mapped in step 340 may be re-expressed as NPacs, p0011-0012, p0029-0031 & p0036].

Regarding claim 11: Benedicto discloses the printing system of claim 10, wherein the number of colorant combinations in the second set of colorant combinations is constrained by the operating state [printer 2 may comprise, or be connected to, a certain ink set 5. The ink set 5 may comprise a predetermined number of inks, for example four inks which may be Cyan, Magenta, Yellow and Black (CMYK). The ink set 5 may be determined by the printer 2, wherein different printers 2 correspond to different ink sets 5, or different ink sets 5 may be applied in one printer 2 ... given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions, p0011-0012, p0016, p0030 & p0036].

Regarding claim 12: Benedicto discloses the printing system of claim 10, wherein the deriving the second set of colorant combinations is based at least in part on the first set of colorant combinations [respective NPacs in the table 10 may be optimized for minimal ink usage. Instead of, or in addition to, minimal ink usage, the respective NPacs in the table may be optimized for other print attributes such as, but not limited to, color constancy and/or grain ... re-expressing the mapped NP states as area coverages of NPs, and (vii) sampling the convex hull in a colorimetric space, p0025-0028 & p0035-0036].

Regarding claim 13: Benedicto discloses the printing system of claim 10, wherein the operating state relates to a colorant drop sequence of the printing process [For example, where k=2 for a binary (or bi-level) printer, the printer is able to use either no ink or one drop of ink at a single pixel per ink channel ... for a printer comprising six different inks and the ability to place either 0, 1, or 2 drops of each ink at each halftone pixel, resulting in 36 or 729 NPs ... volume maximization may take place in N dimensions, N being defined by the number of possible ink drop states k per halftone pixel to the power of the number n of inks, p0011 & p0031].

Regarding claim 14: Benedicto discloses the printing system of claim 10, wherein the print controller is to derive the second set of colorant combinations by: determining, for each colorant combination in the first set [p0023-0024], a value of a lookup table use parameter representing an extent to which the colorant combination is used in the lookup table [step 320, given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions. A convex hull of the complying NPacs may be generated so that an available NPac space of the print system 1 may be obtained. In step 330 it may be determined which of the NP states generated in step 310 are outside of the convex hull generated in step 320. In step 340, those NP states that are outside of the convex hull may be mapped onto the convex hull so as to comply with the ink restrictions determined in step 300, p0030-0031]; and deriving the second set of colorant combinations based on the values of the lookup table use parameters for the first set of colorant combinations [color separation table 10 may be provided, comprising NPacs optimized for minimal ink usage ... all of the different NP states of the print system 1 may be generated, p0019, p0029 & p0035-0036].

Regarding claim 15: Benedicto discloses a non-transitory computer-readable storage medium comprising a set of computer-readable instructions that, when executed by a processor of a printing system [p0037], cause the processor to: 
determine a configuration parameter of the printing system [step 300, the ink restrictions of the print system 1 may be determined, p0029]; 
receive a lookup table comprising values of vectors in area coverage space, each of the vectors defining a statistical distribution of colorant combinations from a first global set of colorant combinations over an area of a halftone, the first global set of colorant combinations comprising a colorant combination that is not available for use by the printing system having the determined configuration parameter [the Neugebauer Primaries are the possible combinations of a set of n inks [i.e. global set].  Each ink within the set may be at one of k levels for a single halftone pixel, where there are kn combinations for each ink set defining all of the possible ink configuration states that a single halftone pixel can have... A certain color may correspond to a certain NPac, which may be represented as a vector ... printing system 1 may employ an embodiment of a color separation interface and image processing system referred to as Halftone Area Neugebauer Separation (HANS) ... all of a printing system's NPacs are accessible, so the full color gamut of a printing system can be addressed ... Halftoning may be used to define a spatial arrangement of the NPs specified in the input NPac vectors ... received RGB image may be mapped to CIE XYZ so that the RGB cube bijects with the NPac's convex hull in the CIE XYZ color space, p0011-0012, p0021-0026 & p0036]; 
determine a second global set of colorant combinations on the basis of the determined configuration parameter, the second global set of colorant combinations being available for use by the printing system having the determined configuration parameter [given the ink restrictions that were determined in step 300, available NPacs may be determined [i.e. second global set] that comply with the ink restrictions ... (ii) generating all NP states of the print system 1, (iii) generating a convex hull of area coverages of NPs that do not exceed said ink restrictions, (vi) determining which NP states are outside of the convex hull, (v) mapping NP states that are outside of the convex hull onto the convex hull, (vi) re-expressing the mapped NP states as area coverages of NPs, and (vii) sampling the convex hull in a colorimetric space, p0011-0012, p0030 & p0036]; and 
modify the lookup table such that values of vectors in the modified lookup table correspond to colorant combinations from the second global set [all of the different NP states of the print system 1 may be generated ... obtaining color separation table 10 ... NPs that were mapped in step 340 may be re-expressed as NPacs, p0011-0012, p0029-0031 & p0036].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672